DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Three attempts were made to contact Michael Shimokaji. In all three attempts (calls were made on 13 December 2021, 15 December 2021 and 3 January 2022), a voicemail was left.
The application has been amended as follows: 

Claim 1: 
In line 5, change “wherein at least one side wall” to --wherein at least one of the side walls--.
In line 7, change “wherein side wall central portion” to --wherein the side wall central portion--.

Claim 8:
In line 4, change “wherein at least one end wall” to --wherein at least one of the end walls--.
In line 10, change “wherein at least one side wall” to --wherein at least one of the side walls--.

In line 15, change “wherein the slot is configured to receive at least one end wall” to -- wherein the slot is configured to receive at least one of the end walls--.

Claim 12:
In line 1, change “wherein at least one side wall” to --wherein at least one of the side walls--.

Claim 14:
In line 7, change “wherein at least one side wall” to --wherein at least one of the side walls--.
In line 17, change “wherein the slot is configured to receive at least one end wall” to -- wherein the slot is configured to receive at least one of the end walls--.

Claim 18:
In lines 1-2, change “wherein at least one end wall” to --wherein at least one of the end walls--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAVIER A PAGAN/Examiner, Art Unit 3735